DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-5, 10-14 and 16-20 are objected to because of the following informalities:

For claim 1, Examiner believes this claim should be amended in the following manner:
An apparatus, comprising: 
a memory storing computer executable instructions for implementing a spatially aware computing scheme; and 
a processor coupled to the memory and configured to execute the executable instructions to: 
access a spatial augmentation layer (SAL) that includes augmented reality (AR) elements placed into an AR environment for a physical environment proximate to the apparatus; and 
display the AR elements on a display screen communicatively coupled to the apparatus, wherein at least some of the AR elements are elements placed into the AR environment by a second user other than a first user of the apparatus.

For claim 2, Examiner believes this claim should be amended in the following manner:
The apparatus of claim 1, wherein the processor is further configured to execute the executable instructions to receive a control input from the first user of the apparatus to cause the processor to modify at least one of the second user other than the first user of the apparatus.

For claim 3, Examiner believes this claim should be amended in the following manner:
The apparatus of claim 1, wherein the processor is further configured to execute the executable instructions to receive a control input from the first user of the apparatus as an interaction with one of the [[displayed]] AR elements, wherein the at least one of the [[displayed]] AR [[element]] elements is associated with a uniform resource locator that causes the processor to display an Internet browser with Internet-accessible data defined by the uniform resource locator to the first user of the apparatus.

For claim 4, Examiner believes this claim should be amended in the following manner:
 The apparatus of claim 1, wherein the processor is further configured to execute the executable instructions to receive a control input from the first user of the apparatus to place a user-placed AR element in the SAL.

For claim 5, Examiner believes this claim should be amended in the following manner:
The apparatus of claim 1, wherein the SAL is a single-user SAL stored in the memory and accessible to the first user of the apparatus.

For claim 10, Examiner believes this claim should be amended in the following manner: 
A system, comprising: 
a spatial computing hub; and 
a spatial computing device configured to: 
access a spatial augmentation layer (SAL) that includes augmented reality (AR) elements placed into an AR environment for a physical environment proximate to the spatial computing device; and 
display the AR elements on a display screen communicatively coupled to the spatial computing device, wherein at least some of the AR elements are elements placed into the AR environment by a second user other than a first user of the spatial computing device.

For claim 11, Examiner believes this claim should be amended in the following manner: 
The system of claim 10, wherein the SAL is stored locally on the spatial computing device and includes AR elements placed into the AR environment by [[a]] the first user of the spatial computing device.

For claim 12, Examiner believes this claim should be amended in the following manner: 
 The system of claim 11, wherein the SAL is a single-user SAL available for viewing only to the first user of the spatial computing device.

For claim 13, Examiner believes this claim should be amended in the following manner: 
The system of claim 10, wherein the SAL is stored on the spatial computing hub and includes [[AR]] the elements placed into the AR environment by the second user other than [[a]] the first user of the spatial computing device.

For claim 14, Examiner believes this claim should be amended in the following manner: 
The system of claim 10, wherein the SAL is a multi-user SAL available for viewing by multiple users in [[a]] the physical environment proximate to the spatial computing hub.

For claim 16, Examiner believes this claim should be amended in the following manner: 
A computer program product comprising computer executable instructions that when executed by a processor, cause the processor to: 
receive an indication of augmented reality (AR) elements placed in a spatial augmentation layer (SAL) of an AR environment by a first user of a first spatial computing device for a physical environment proximate to the spatial computing device; 
store the SAL; and 
provide the SAL to the spatial computing device responsive to the spatial computing device initiating an AR session that includes the SAL.

For claim 17, Examiner believes this claim should be amended in the following manner: 
The computer program product of claim 16, wherein the SAL is a single-user SAL available only to the first user of the first spatial computing device.

For claim 18, Examiner believes this claim should be amended in the following manner: 
The computer program product of claim 16, wherein the SAL is a multi-user SAL that includes AR elements placed into the multi-user SAL by multiple users of multiple spatial computing devices, including at least the first user of the first spatial computing device, in the physical environment proximate to the spatial computing device.

For claim 19, Examiner believes this claim should be amended in the following manner: 
The computer program product of claim 16, wherein the SAL is a global SAL available to all first user and that replace in the AR environment elements in the physical environment.

For claim 20, Examiner believes this claim should be amended in the following manner: 
The computer program product of claim 19, wherein at least some of the AR elements are interactive to grant rewards to the first user of the first spatial computing device responsive to interaction by the user with the AR elements.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5, 12, 18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For dependent claim 2, parent claim 1 establishes a first “a user” and a second “a user”. Claim 2 goes on to recite the phrase “the user” and it is unclear and ambiguous to which of the previously established first “a user” and second “a user” is being referenced by the phrase “the user”. Examiner has suggested amendments in the claim objections discussed above to resolve the ambiguity.
For dependent claim 3, parent claim 1 establishes a first “a user” and a second “a user”. Claim 3 goes on to recite the phrase “the user” and it is unclear and ambiguous to which of the previously established first “a user” and second “a user” is being referenced by the phrase “the user”. Examiner has suggested amendments in the claim objections discussed above to resolve the ambiguity.
For dependent claim 4, parent claim 1 establishes a first “a user” and a second “a user”. Claim 4 goes on to recite the phrase “the user” and it is unclear and ambiguous to which of the previously established first “a user” and second “a user” is being referenced by the phrase “the user”. Examiner has suggested amendments in the claim objections discussed above to resolve the ambiguity.
For dependent claim 5, parent claim 1 establishes a first “a user” and a second “a user”. Claim 5 goes on to recite the phrase “the user” and it is unclear and ambiguous to which of the previously established first “a user” and second “a user” is being referenced by the phrase “the user”. Examiner has suggested amendments in the claim objections discussed above to resolve the ambiguity.
For dependent claim 12, parent claim 10 establishes a first “a user” and a second “a user”. Claim 12 goes on to recite the phrase “the user” and it is unclear and ambiguous to which of the previously established first “a user” and second “a user” is being referenced by the phrase “the user”. Examiner has suggested amendments in the claim objections discussed above to resolve the ambiguity.
For dependent claim 18, parent claim 16 establishes “a spatial augmentation layer (SAL)”. Claim 18 goes on to establish “a multi-user SAL”. Claim 18 then recites the phrase “the SAL” and it is unclear and ambiguous to which of the previously established “SAL” and “multi-user SAL” is being referenced by the phrase “the SAL”. Examiner has suggested amendments in the claim objections discussed above to resolve the ambiguity.
For dependent claim 20, parent claim 16 establishes “augmented reality (AR) elements”. Claim 20 goes on to establish “interactive AR elements”. Claim 20 then recites the phrase “the AR elements” and it is unclear and ambiguous to which of the previously established “AR elements” and “interactive AR elements” is being referenced by the phrase “the AR elements”. Examiner has suggested amendments in the claim objections discussed above to resolve the ambiguity.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 16-20 are rejected under 35 U.S.C. 101 because they encompass nonstatutory subject matter.
Claims 16-20 are directed to a “computer program product.” However, Applicants’ Specification does not define “computer program product” and what forms the “computer program product” may take. Furthermore, Applicants’ Specification explains its computing system may be distributed across multiple devices communicating across networks and the Internet (Specification at pages 12-13/par. 29 and pages 16-17/par. 37). Thus,  “computer program product” may be broadly interpreted to encompass signals, carrier waves and other transitory media that are ineligible subject matter. Therefore, claims 16-20 are rejected under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, 4, 6, 7, 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Panse et al. (U.S. Patent Application Publication 2020/0105068 A1, hereinafter “Panse”) in view of Smith et al. (U.S. Patent 11,340,857, hereinafter “Smith”).

For claim 1, Panse discloses an apparatus (disclosing a computer system as an apparatus such as a head-mountable device (Fig. 6; page 7/par. 105-106)), comprising: 
a memory storing computer executable instructions for implementing a spatially aware computing scheme (disclosing a memory for storing executable instructions for implementing a spatially aware computing scheme (Fig. 6; page 2/par. 34; and pages 7-8/par. 108)); and a processor coupled to the memory and configured to execute the executable instructions (disclosing a processor coupled to the memory for executing the instructions to perform the functions of the computer system (Fig. 6; pages 7-8/par. 107-108)) to: access a spatial augmentation layer (SAL) that includes augmented reality (AR) elements placed into an AR environment for a physical environment proximate to the apparatus (disclosing accessing a data layer as a spatial augmentation layer for defining placement of virtual objects (e.g. virtual cursors) as augmented reality elements in an augmented reality environment for a physical environment proximate to the head-mountable device (page 2/par. 34-35; page 7/par. 103-104; page 10/par. 134; and page 11/par. 148)); and display the AR elements on a display screen communicatively coupled to the apparatus, wherein at least some of the AR elements are elements placed into the AR environment by a user other than a user of the apparatus (disclosing the augmented reality elements are displayed on a video display unit as a display screen coupled to the head-mountable device (Fig. 6; page 8/par. 109); disclosing some of the augmented reality elements are elements placed into the augmented reality environment by other users of other head-mountable devices other than a first user of the head-mountable device (e.g. augmented reality display devices 2-4 all provide their own virtual cursors for simultaneous display in the augmented reality environment (page 11/par. 148)). 
Examiner finds Panse discloses at least some of augmented reality elements are elements placed into an augmented reality environment by a user other than a user of an apparatus.
In any case, these limitations are well-known in the art as disclosed in Smith.
Smith similarly discloses a system and method for presenting virtual objects as augmented reality elements with respect to a real world to present augmented reality experiences (col. 1/lines 22-27). Smith explains its system supports multiple users where each user interacts with a respective client device so that a second user of a second client device may introduce virtual objects to an augmented reality environment for display to a first user of a first client device (col. 3/lines 32-35; col. 4/lines 27-54; col. 12/lines 60-67 and col. 13/lines 1-3). It follows Panse may be accordingly modified with the teachings of Smith to allow a second user of a second head-mountable device to place augmented reality elements into its augmented reality environment for display to its first user of its first head-mountable device. 
A person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention would find it obvious to modify Panse with the teachings of Smith. Smith is analogous art in dealing with a system and method for presenting virtual objects with respect to a real world to present augmented reality experiences (col. 1/lines 22-27). Smith discloses its support for multiple users is advantageous in enabling a second user to appropriately place virtual objects to enhance an augmented reality experience of a first user (col. 3/lines 32-35; col. 4/lines 27-54; col. 12/lines 60-67 and col. 13/lines 1-3). Consequently, a PHOSITA would incorporate the teachings of Smith into Panse for enabling a second user to appropriately place virtual objects to enhance an augmented reality experience of a first user. Therefore, claim 1 is rendered obvious to a PHOSITA before the effective filing date of the claimed invention.

For claim 2, depending on claim 1, Panse as modified by Smith discloses wherein the processor is further configured to execute the executable instructions to receive a control input from the user of the apparatus to cause the processor to modify at least one of the displayed AR elements placed into the AR environment by the user other than the user of the apparatus (Smith similarly discloses a system and method for presenting virtual objects as augmented reality elements with respect to a real world to present augmented reality experiences (col. 1/lines 22-27); Smith explains its system supports multiple users where each user interacts with a respective client device so that a second user of a second client device may introduce virtual objects to an augmented reality environment for display to a first user of a first client device (col. 3/lines 32-35; col. 4/lines 27-54; col. 12/lines 60-67 and col. 13/lines 1-3); Smith further explains its system may receive control input from either user for modifying the virtual objects (col. 2/lines 35-49; and col. 5/lines 49-60); and it follows Panse may be accordingly modified with the teachings of Smith to receive control input from its first user of its first head-mountable device to modify an augmented reality element placed into its augmented reality environment by a second user of a second head-mountable device). 

For claim 4, depending on claim 1, Panse as modified by Smith discloses wherein the processor is further configured to execute the executable instructions to receive a control input from the user of the apparatus to place a user-placed AR element in the SAL (Panse explains its system receives user input as control input from its user of its head-mountable device to place a virtual object as a user-placed augmented reality element in the data layer (page 2/par. 33-35; page 8/par. 109; page 9/par. 119; and page 10/par. 140)).

For claim 6, depending on claim 1, Panse as modified by Smith discloses wherein the SAL is a multi-user shared SAL stored in the memory or stored remotely to the apparatus, and wherein the multi-user shared SAL is accessible to multiple users given permission to access the multi-user shared SAL (Panse explains its data layer is stored in memory and may be a multi-user shared spatial augmentation layer accessible by multiple users (page 2/par. 34-35; pages 7-8/par. 108; and page 11/par. 148); Smith similarly discloses a system and method for presenting virtual objects as augmented reality elements with respect to a real world to present augmented reality experiences (col. 1/lines 22-27); Smith explains its system establishes user permissions for allowing users to access virtual objects (col. 12/lines 60-67 and col. 13/lines 1-3); and it follows Panse may be accordingly modified with the teachings of Smith to establish user permissions for appropriately arranging access for its multiple users to access its multi-user shared spatial augmentation layer).

For claim 7, depending on claim 6, Panse as modified by Smith discloses wherein AR elements placed into the multi-user shared SAL by one of the multiple users are viewable and editable by other of the multiple users (Panse explains content placed into its multi-user shared spatial augmentation layer by one of the multiple users is viewable and editable by other of the multiple users (page 13/par. 179; and page 14/par. 201); Smith similarly discloses a system and method for presenting virtual objects as augmented reality elements with respect to a real world to present augmented reality experiences (col. 1/lines 22-27); Smith explains its system supports multiple users where each user interacts with a respective client device to introduce virtual objects to an augmented reality environment for display to the multiple users (col. 3/lines 32-35; col. 4/lines 27-54; col. 12/lines 60-67 and col. 13/lines 1-3); Smith further explains its system may receive control input from either user for modifying the virtual objects (col. 2/lines 35-49; and col. 5/lines 49-60); and it follows Panse may be accordingly modified with the teachings of Smith to allow a user to view and edit augmented reality elements placed by another user into its multi-user shared spatial augmentation layer). 

For claim 16, Panse as modified by Smith discloses a computer program product comprising computer executable instructions that when executed by a processor (Panse discloses a memory for storing computer executable instructions for execution by a processor to perform the functions of a computer system (Fig. 6; pages 7-8/par. 107-108)), cause the processor to: receive an indication of augmented reality (AR) elements placed in a spatial augmentation layer (SAL) of an AR environment by a user of a spatial computing device for a physical environment proximate to the spatial computing device (Panse discloses receiving an indication of virtual objects as augmented reality elements placed in a data layer as a spatial augmentation layer (SAL) of an augmented reality environment by a user of a head-mountable device as a spatial computing device implementing a spatially aware computing scheme for a physical environment proximate to the head-mountable device (page 2/par. 34-35; page 3/par. 38-40; page 7/par. 102-104; page 10/par. 134; and page 11/par. 148); Smith similarly discloses a system and method for presenting virtual objects as augmented reality elements with respect to a real world to present augmented reality experiences (col. 1/lines 22-27); Smith explains its system supports multiple users where each user interacts with a respective client device so each user may introduce virtual objects to an augmented reality environment for display to the multiple users (col. 3/lines 32-35; col. 4/lines 27-54; col. 12/lines 60-67 and col. 13/lines 1-3); and it follows Panse may be accordingly modified with the teachings of Smith to allow multiple users to place augmented reality elements into its augmented reality environment for display to the multiple users); store the SAL (Panse discloses the data layer is stored in memory (page 2/par. 34 and pages 7-8/par. 108)); and provide the SAL to the spatial computing device responsive to the spatial computing device initiating an AR session that includes the SAL (Panse discloses the data layer is provided to the head-mountable device response to the head-mountable device initiating a segment of an augmented reality session for the data layer (page 2/par. 34-35; page 3/par. 38-40; page 7/par. 102-104; and page 11/par. 148)).

For claim 18, depending on claim 16, Panse as modified by Smith discloses wherein the SAL is a multi-user SAL that includes AR elements placed into the SAL by multiple users of multiple spatial computing devices, including at least the user of the spatial computing device, in the physical environment proximate to the spatial computing device (Panse explains its data may be a multi-user spatial augmentation layer including virtual objects placed into the spatial augmentation layer by multiple users of multiple head-mounted devices including the user of the head-mountable device in the physical environment proximate to the head-mountable device (page 2/par. 34-35; page 7/par. 102-104; and page 11/par. 148); Smith similarly discloses a system and method for presenting virtual objects as augmented reality elements with respect to a real world to present augmented reality experiences (col. 1/lines 22-27); Smith explains its system supports multiple users where each user interacts with a respective client device so each user may introduce virtual objects to an augmented reality environment for display to the multiple users (col. 3/lines 32-35; col. 4/lines 27-54; col. 12/lines 60-67 and col. 13/lines 1-3); and it follows Panse may be accordingly modified with the teachings of Smith to allow multiple users to place augmented reality elements into its augmented reality environment for display to the multiple users). 

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Panse in view of Smith further in view of Weerasinghe (U.S. Patent Application Publication 2016/0240007 A1).

For claim 3, depending on claim 1, Panse as modified by Smith does not disclose a control input from a user as an interaction with a displayed augmented reality element wherein the displayed augmented reality element is associated with a uniform resource locator that causes display of an Internet browser with Internet-accessible data defined by the uniform resource locator to the user.
However, these limitations are well-known in the art as disclosed in Weerasinghe.
Weerasinghe similarly discloses a system and method for displaying virtual objects as augmented reality elements to present augmented reality (page 1/par. 2 and page 3/par. 30-32). Weerasinghe explains its system receives user input as control input from a user as a selection to interact with a displayed virtual object associated with a uniform resource locator to cause display of a browser for presenting a web page accessed through the Internet as defined by the uniform resource locator to the user (page 3/par. 32; and page 10/par. 104 and 108). It follows Panse and Smith may be accordingly modified with the teachings of Weerasinghe to receive control input from its first user of its first head-mountable device as an interaction with one of its displayed AR elements associated with a uniform resource locator to cause its processor to display an Internet browser with data defined by the uniform resource to its first user.
A PHOSITA before the effective filing date of the claimed invention would find it obvious to modify Panse and Smith with the teachings of Weerasinghe. Weerasinghe is analogous art in dealing with a system and method for displaying virtual objects as augmented reality elements to present augmented reality (page 1/par. 2 and page 3/par. 30-32). Weerasinghe discloses its use of a uniform resource locator is advantageous in appropriately presenting Internet-accessible data associated with selection of a corresponding virtual object by a user (page 3/par. 32). Consequently, a PHOSITA would incorporate the teachings of Weerasinghe into Panse and Smith for appropriately presenting Internet-accessible data associated with selection of a corresponding virtual object by a user. Therefore, claim 3 is rendered obvious to a PHOSITA before the effective filing date of the claimed invention.

Claim(s) 5 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Panse in view of Smith further in view of Spivack et al. (U.S. Patent Application Publication 2019/0102946 A1, hereinafter “Spivack”).

For claim 5, depending on claim 1, Panse as modified by Smith does not disclose a single-user layer.
However, these limitations are well-known in the art as disclosed in Spivack.
Spivack similarly discloses a system and method for displaying virtual objects as augmented reality elements to present augmented reality where the virtual objects may be presented with the use of layers (page 1/par. 7; and page 3/par. 41). Spivack explains a layer may be implemented as a private layer for the owner of the private layer as a single-user layer (page 6/par. 82). It follows Panse and Smith may be accordingly modified with the teachings of Spivack to implement its spatial augmentation layer as a single-user spatial augmentation layer for storage in its memory for access to its first user of its first head-mountable device.
A PHOSITA before the effective filing date of the claimed invention would find it obvious to modify Panse and Smith with the teachings of Spivack. Spivack is analogous art in dealing with a system and method for displaying virtual objects as augmented reality elements to present augmented reality (page 1/par. 7; and page 3/par. 41). Spivack discloses its use of a private layer is advantageous in appropriately implementing a single-user layer of virtual objects exclusively private to the owner of the single-user layer (page 6/par. 82). Consequently, a PHOSITA would incorporate the teachings of Spivack into Panse and Smith for appropriately implementing a single-user layer of virtual objects exclusively private to the owner of the single-user layer. Therefore, claim 5 is rendered obvious to a PHOSITA before the effective filing date of the claimed invention.

For claim 17, depending on claim 16, Panse as modified by Smith and Spivack discloses wherein the SAL is a single-user SAL available only to the user of the spatial computing device (Spivack similarly discloses a system and method for displaying virtual objects as augmented reality elements to present augmented reality where the virtual objects may be presented with the use of layers (page 1/par. 7; and page 3/par. 41); Spivack explains a layer may be implemented as a private layer for the owner of the private layer as a single-user layer (page 6/par. 82); and it follows Panse and Smith may be accordingly modified with the teachings of Spivack to implement its spatial augmentation layer as a single-user spatial augmentation layer for access only to its user of its head-mountable device).

Claim(s) 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Panse in view of Smith further in view of Copic et al. (U.S. Patent Application Publication 2018/0174364 A1, hereinafter “Copic”).

For claim 8, depending on claim 1, Panse as modified by Smith does not disclose global augmented reality data stored remotely and wherein the global augmented reality data is accessible to multiple users.
However, these limitations are well-known in the art as disclosed in Copic.
Copic similarly discloses a system and method for displaying virtual elements as augmented reality elements to present augmented reality (page 1/par. 2; and page 2/par. 20). Copic explains its virtual elements may be arranged into a mixed-reality environment as an augmented reality environment with a global mixed-reality dataset as a global augmented reality dataset accessible to multiple users (page 2/par. 20 and 22-23). Copic further explains its data such as the global mixed-reality dataset may be stored on remote systems such as cloud computing systems for subsequent retrieval (page 6/par. 63-65). It follows Panse and Smith may be accordingly modified with the teachings of Copic to implement its spatial augmentation layer as a global spatial augmentation layer stored remotely to its first head-mounted device for access to multiple users.
A PHOSITA before the effective filing date of the claimed invention would find it obvious to modify Panse and Smith with the teachings of Copic. Copic is analogous art in dealing with a system and method for displaying virtual elements as augmented reality elements to present augmented reality (page 1/par. 2; and page 2/par. 20). Copic discloses its use of a global augmented reality dataset is advantageous for defining attributes of an augmented reality environment to appropriately present augmented reality to multiple users (page 2/par. 20 and 22-23). Consequently, a PHOSITA would incorporate the teachings of Copic into Panse and Smith for defining attributes of an augmented reality environment to appropriately present augmented reality to multiple users. Therefore, claim 8 is rendered obvious to a PHOSITA before the effective filing date of the claimed invention.

For claim 9, depending on claim 8, Panse as modified by Smith and Copic discloses wherein AR elements placed into the global SAL by one of the multiple users are viewable and editable by other of the multiple users (Panse explains content placed into its multi-user shared spatial augmentation layer by one of the multiple users is viewable and editable by other of the multiple users (page 13/par. 179; and page 14/par. 201); Smith similarly discloses a system and method for presenting virtual objects as augmented reality elements with respect to a real world to present augmented reality experiences (col. 1/lines 22-27); Smith explains its system supports multiple users where each user interacts with a respective client device to introduce virtual objects to an augmented reality environment for display to the multiple users (col. 3/lines 32-35; col. 4/lines 27-54; col. 12/lines 60-67 and col. 13/lines 1-3); Smith further explains its system may receive control input from either user for modifying the virtual objects (col. 2/lines 35-49; and col. 5/lines 49-60); and it follows Panse may be accordingly modified with the teachings of Smith to allow a user to view and edit augmented reality elements placed by another user into its multi-user shared spatial augmentation layer; Copic similarly discloses a system and method for displaying virtual elements as augmented reality elements to present augmented reality (page 1/par. 2; and page 2/par. 20); Copic explains its virtual elements may be arranged into a mixed-reality environment as an augmented reality environment with a global mixed-reality dataset as a global augmented reality dataset accessible to multiple users (page 2/par. 20 and 22-23); and it follows Panse and Smith may be accordingly modified with the teachings of Copic to implement its spatial augmentation layer as a global spatial augmentation layer to allow a user to view and edit augmented reality elements placed by another user into the global spatial augmentation layer). 

Claim(s) 10, 11, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Panse in view of Smith further in view of Abovitz et al. (U.S. Patent Application Publication 2015/0235447 A1, hereinafter “Abovitz”).

For claim 10, Panse as modified by Smith discloses a system (Panse discloses a system (Fig. 6; page 7/par. 105-106)), comprising: a spatial computing server (Panse discloses a computing server for implementing a spatially aware computing scheme (Fig. 6; page 2/par. 34; and page 7/par. 105-106)); and a spatial computing device (Panse discloses a computing device such as a head-mountable device for implementing the spatially aware computing scheme (Fig. 6; page 7/par. 105-106)) configured to: access a spatial augmentation layer (SAL) that includes augmented reality (AR) elements placed into an AR environment for a physical environment proximate to the spatial computing device (Panse discloses accessing a data layer as a spatial augmentation layer for defining placement of virtual objects (e.g. virtual cursors) as augmented reality elements in an augmented reality environment for a physical environment proximate to the head-mountable device (page 2/par. 34-35; page 7/par. 103-104; page 10/par. 134; and page 11/par. 148)); and display the AR elements on a display screen communicatively coupled to the spatial computing device, wherein at least some of the AR elements are elements placed into the AR environment by a user other than a user of the spatial computing device (Panse discloses the augmented reality elements are displayed on a video display unit as a display screen coupled to the head-mountable device (Fig. 6; page 8/par. 109); Panse discloses some of the augmented reality elements are elements placed into the augmented reality environment by other users of other head-mountable devices other than a first user of the head-mountable device (e.g. augmented reality display devices 2-4 all provide their own virtual cursors for simultaneous display in the augmented reality environment (page 11/par. 148); Smith similarly discloses a system and method for presenting virtual objects as augmented reality elements with respect to a real world to present augmented reality experiences (col. 1/lines 22-27); Smith explains its system supports multiple users where each user interacts with a respective client device so that a second user of a second client device may introduce virtual objects to an augmented reality environment for display to a first user of a first client device (col. 3/lines 32-35; col. 4/lines 27-54; col. 12/lines 60-67 and col. 13/lines 1-3); and it follows Panse may be accordingly modified with the teachings of Smith to allow a second user of a second head-mountable device to place augmented reality elements into its augmented reality environment for display to its first user of its first head-mountable device). 
Panse as modified by Smith does not specifically disclose a server as a hub.
However, these limitations are well-known in the art as disclosed in Abovitz.
Abovitz similarly discloses a system and method for presenting augmented reality (page 1/par. 2). Abovitz explains it is known to implement a server computer system as a hub computer system to facilitate communication between multiple individual augmented reality systems (page 17/par. 272). It follows Panse and Smith may be accordingly modified with the teachings of Abovitz to implement its spatial computing server as a spatial computing hub for presenting its augmented reality environment.
A PHOSITA before the effective filing date of the claimed invention would find it obvious to modify Panse and Smith with the teachings of Abovitz. Abovitz is analogous art in dealing with a system and method for presenting augmented reality (page 1/par. 2). Abovitz discloses its use of a hub is advantageous in facilitating communication between multiple individual augmented reality systems to appropriately present augmented reality to multiple users (page 17/par. 272). Consequently, a PHOSITA would incorporate the teachings of Abovitz into Panse and Smith for facilitating communication between multiple individual augmented reality systems to appropriately present augmented reality to multiple users. Therefore, claim 10 is rendered obvious to a PHOSITA before the effective filing date of the claimed invention.

For claim 11, depending on claim 10, Panse as modified by Smith and Abovitz discloses wherein the SAL is stored locally on the spatial computing device and includes AR elements placed into the AR environment by a user of the spatial computing device (Panse explains its data layer is stored locally in the memory of the head-mountable device (page 2/par. 34-35; pages 7-8/par. 108; and page 11/par. 148) and explains its system receives user input as control input from its user of its head-mountable device to place a virtual object as a user-placed augmented reality element in the data layer (page 2/par. 33-35; page 8/par. 109; page 9/par. 119; and page 10/par. 140); Smith similarly discloses a system and method for presenting virtual objects as augmented reality elements with respect to a real world to present augmented reality experiences (col. 1/lines 22-27); Smith explains its system supports multiple users where each user interacts with a respective client device so each user may introduce virtual objects to an augmented reality environment for display to the multiple users (col. 3/lines 32-35; col. 4/lines 27-54; col. 12/lines 60-67 and col. 13/lines 1-3); and it follows Panse may be accordingly modified with the teachings of Smith to allow its users of its head-mountable devices to place augmented reality elements into its augmented reality environment).

For claim 13, depending on claim 10, Panse as modified by Smith and Abovitz discloses wherein the SAL is stored on the spatial computing hub and includes AR elements placed into the AR environment by at least a user other than a user of the spatial computing device (Panse discloses the data layer may be stored on the computer server  (Fig. 6; page 2/par. 34; and pages 7-8/par. 105-108) and includes augmented reality elements as elements placed into the augmented reality environment by other users of other head-mountable devices other than a first user of the head-mountable device (e.g. augmented reality display devices 2-4 all provide their own virtual cursors for simultaneous display in the augmented reality environment (page 11/par. 148); Smith similarly discloses a system and method for presenting virtual objects as augmented reality elements with respect to a real world to present augmented reality experiences (col. 1/lines 22-27); Smith explains its system supports multiple users where each user interacts with a respective client device so that a second user of a second client device may introduce virtual objects to an augmented reality environment for display to a first user of a first client device (col. 3/lines 32-35; col. 4/lines 27-54; col. 12/lines 60-67 and col. 13/lines 1-3); and it follows Panse may be accordingly modified with the teachings of Smith to allow a second user of a second head-mountable device to place augmented reality elements into its augmented reality environment for display to its first user of its first head-mountable device; Abovitz similarly discloses a system and method for presenting augmented reality (page 1/par. 2); Abovitz explains it is known to implement a server computer system as a hub computer system to facilitate communication between multiple individual augmented reality systems (page 17/par. 272); and it follows Panse and Smith may be accordingly modified with the teachings of Abovitz to implement its spatial computing server as a spatial computing hub for storing its spatial augmentation layer to present its augmented reality environment).

For claim 14, depending on claim 10, Panse as modified by Smith and Abovitz discloses wherein the SAL is a multi-user SAL available for viewing by users in a physical environment proximate to the spatial computing hub (Panse explains its data layer may be a multi-user shared spatial augmentation layer available for viewing by multiple users in a physical environment proximate to a central computer as its server (Fig. 3A; page 2/par. 34-35; page 4/par. 58-59; pages 7/par. 105-106; and page 11/par. 148); Abovitz similarly discloses a system and method for presenting augmented reality (page 1/par. 2); Abovitz explains it is known to implement a server computer system as a hub computer system to facilitate communication between multiple individual augmented reality systems (page 17/par. 272); and it follows Panse and Smith may be accordingly modified with the teachings of Abovitz to implement its spatial computing server as a spatial computing hub for presenting its augmented reality environment).

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Panse in view of Smith further in view of Abovitz further in view of Spivack.

For claim 12, depending on claim 11, Panse as modified by Smith, Abovitz and Spivack discloses wherein the SAL is a single-user SAL available for viewing only to the user of the spatial computing device (Spivack similarly discloses a system and method for displaying virtual objects as augmented reality elements to present augmented reality where the virtual objects may be presented with the use of layers (page 1/par. 7; and page 3/par. 41); Spivack explains a layer may be implemented as a private layer for the owner of the private layer as a single-user layer (page 6/par. 82); and it follows Panse, Smith and Abovitz may be accordingly modified with the teachings of Spivack to implement its spatial augmentation layer as a single-user spatial augmentation layer for access to its first user of its first head-mountable device).
A PHOSITA before the effective filing date of the claimed invention would find it obvious to modify Panse, Smith and Abovitz with the teachings of Spivack. Spivack is analogous art in dealing with a system and method for displaying virtual objects as augmented reality elements to present augmented reality (page 1/par. 7; and page 3/par. 41). Spivack discloses its use of a private layer is advantageous in appropriately implementing a single-user layer of virtual objects exclusively private to the owner of the single-user layer (page 6/par. 82). Consequently, a PHOSITA would incorporate the teachings of Spivack into Panse, Smith and Abovitz for appropriately implementing a single-user layer of virtual objects exclusively private to the owner of the single-user layer. Therefore, claim 12 is rendered obvious to a PHOSITA before the effective filing date of the claimed invention.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Panse in view of Smith further in view of Abovitz further in view of Flaks et al. (U.S. Patent Application Publication 2012/0092328 A1, hereinafter “Flaks”).

For claim 15, depending on claim 10, Panse as modified by Smith and Abovitz discloses wherein the SAL is stored remotely from both the spatial computing device and the spatial computing hub and includes AR elements that are interactive (Panse discloses its computing server for implementing its spatially aware computing scheme (Fig. 6; page 2/par. 34; and page 7/par. 105-106); Panse explains content placed into its data layer by one of the multiple users is interactive for editing by other of the multiple users (page 13/par. 179; and page 14/par. 201); Smith similarly discloses a system and method for presenting virtual objects as augmented reality elements with respect to a real world to present augmented reality experiences (col. 1/lines 22-27); Smith explains its system supports multiple users where each user interacts with a respective client device to introduce virtual objects to an augmented reality environment for display to the multiple users (col. 3/lines 32-35; col. 4/lines 27-54; col. 12/lines 60-67 and col. 13/lines 1-3); Smith further explains its system may receive control input from either user for modifying the virtual objects (col. 2/lines 35-49; and col. 5/lines 49-60); and it follows Panse may be accordingly modified with the teachings of Smith to allow a user to implement interactive augmented reality elements placed into its spatial augmentation layer; Abovitz similarly discloses a system and method for presenting augmented reality (page 1/par. 2); Abovitz explains it is known to implement a server computer system as a hub computer system to facilitate communication between multiple individual augmented reality systems (page 17/par. 272); Abovitz further explains its system may utilize remote data repositories for storing data for subsequent retrieval by its hub computer system (page 31/par. 437-439); and it follows Panse and Smith may be accordingly modified with the teachings of Abovitz to implement its spatial computing server as a spatial computing hub for presenting its augmented reality environment and to store its spatial augmentation layer remotely from its spatial computing device and the spatial computing hub in remote data repositories to conserve memory at the spatial computing device and the spatial computing hub).
Panse as modified by Smith and Abovitz does not specifically disclose augmented reality elements replace elements of the physical environment.
However, these limitations are well-known in the art as disclosed in Flaks.
Flaks similarly discloses a system and method for displaying virtual objects as augmented reality elements to present augmented reality (page 1/par. 1 and 4). Flaks explains its virtual objects replace corresponding real world objects of the physical environment (page 1/par. 4; page 6/par. 61 and page 10/par. 101). It follows Panse, Smith and Abovitz may be accordingly modified with the teachings of Flaks to implement its augmented reality elements to replace elements of its physical environment.
A PHOSITA before the effective filing date of the claimed invention would find it obvious to modify Panse, Smith and Abovitz with the teachings of Flaks. Flaks is analogous art in dealing with a system and method for displaying virtual objects as augmented reality elements to present augmented reality (page 1/par. 1 and 4). Flaks discloses its replacement of real world objects is advantageous in positioning and orienting virtual objects with respect to a physical environment to appropriately present augmented reality (page 1/par. 4; page 6/par. 61 and page 10/par. 101). Consequently, a PHOSITA would incorporate the teachings of Flaks into Panse, Smith and Abovitz for positioning and orienting virtual objects with respect to a physical environment to appropriately present augmented reality. Therefore, claim 15 is rendered obvious to a PHOSITA before the effective filing date of the claimed invention.

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Panse in view of Smith further in view of Copic further in view of Flaks.

For claim 19, depending on claim 16, Panse as modified by Smith, Copic and Flaks discloses wherein the SAL is a global SAL available to all spatial computing device users who access the global SAL, and wherein the AR elements include at least some elements not placed in the AR environment by the user and that replace in the AR environment elements in the physical environment (Panse discloses some of the augmented reality elements are elements placed into the augmented reality environment by other users of other head-mountable devices other than a first user of the head-mountable device (e.g. augmented reality display devices 2-4 all provide their own virtual cursors for simultaneous display in the augmented reality environment (page 11/par. 148); Smith similarly discloses a system and method for presenting virtual objects as augmented reality elements with respect to a real world to present augmented reality experiences (col. 1/lines 22-27); Smith explains its system supports multiple users where each user interacts with a respective client device so that a second user of a second client device may introduce virtual objects to an augmented reality environment for display to a first user of a first client device (col. 3/lines 32-35; col. 4/lines 27-54; col. 12/lines 60-67 and col. 13/lines 1-3); and it follows Panse may be accordingly modified with the teachings of Smith to allow a second user of a second head-mountable device to place augmented reality elements into its augmented reality environment for display to its first user of its first head-mountable device; Copic similarly discloses a system and method for displaying virtual elements as augmented reality elements to present augmented reality (page 1/par. 2; and page 2/par. 20); Copic explains its virtual elements may be arranged into a mixed-reality environment as an augmented reality environment with a global mixed-reality dataset as a global augmented reality dataset accessible to multiple users (page 2/par. 20 and 22-23); and it follows Panse and Smith may be accordingly modified with the teachings of Copic to implement its spatial augmentation layer as a global spatial augmentation layer available to all spatial computing device users who access the global spatial augmentation layer; Flaks similarly discloses a system and method for displaying virtual objects as augmented reality elements to present augmented reality (page 1/par. 1 and 4); Flaks explains its virtual objects replace corresponding real world objects of the physical environment (page 1/par. 4; page 6/par. 61 and page 10/par. 101); and it follows Panse, Smith and Copic may be accordingly modified with the teachings of Flaks to implement its augmented reality elements to replace elements of its physical environment). 
A PHOSITA before the effective filing date of the claimed invention would find it obvious to modify Panse, Smith and Copic with the teachings of Flaks. Flaks is analogous art in dealing with a system and method for displaying virtual objects as augmented reality elements to present augmented reality (page 1/par. 1 and 4). Flaks discloses its replacement of real world objects is advantageous in positioning and orienting virtual objects with respect to a physical environment to appropriately present augmented reality (page 1/par. 4; page 6/par. 61 and page 10/par. 101). Consequently, a PHOSITA would incorporate the teachings of Flaks into Panse, Smith and Copic for positioning and orienting virtual objects with respect to a physical environment to appropriately present augmented reality. Therefore, claim 19 is rendered obvious to a PHOSITA before the effective filing date of the claimed invention.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Panse in view of Smith further in view of Copic further in view of Flaks further in view of Spivack.

For claim 20, depending on claim 19, Panse as modified by Smith, Copic, Flaks and Spivack discloses wherein at least some of the AR elements are interactive AR elements that grant rewards to the user of the spatial computing device responsive to interaction by the user with the AR elements (Spivack similarly discloses a system and method for displaying virtual objects as augmented reality elements to present augmented reality where the virtual objects may be presented with the use of layers (page 1/par. 7; and page 3/par. 41); Spivack explains a user may interact with virtual objects to receive rewards responsive to the interaction with the virtual objects (page 15/par. 197); and it follows Panse, Smith, Copic and Flaks may be accordingly modified with the teachings of Spivack to implement some of its augmented reality elements as interactive to grants rewards to its user of its head-mountable device response to interaction by its users with its augmented reality elements).
A PHOSITA before the effective filing date of the claimed invention would find it obvious to modify Panse, Smith, Copic and Flaks with the teachings of Spivack. Spivack is analogous art in dealing with a system and method for displaying virtual objects as augmented reality elements to present augmented reality (page 1/par. 7; and page 3/par. 41). Spivack discloses its use of rewards is advantageous in encouraging users to interact with virtual objects in presenting augmented reality (page 15/par. 197). Consequently, a PHOSITA would incorporate the teachings of Spivack into Panse, Smith, Copic and Flaks for encouraging users to interact with virtual objects in presenting augmented reality. Therefore, claim 20 is rendered obvious to a PHOSITA before the effective filing date of the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES TSENG whose telephone number is (571)270-3857. The examiner can normally be reached 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571) 272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES TSENG/           Primary Examiner, Art Unit 2613